Filed pursuant to Rule 424(b)(3) Registration Statement File No. 333-115602 PROSPECTUS SUPPLEMENT NO. 1 TO THE PROSPECTUS DATED MAY 23, 2007 GRANDE COMMUNICATIONS HOLDINGS, INC. 136,000 Warrants 13,645,696 underlying shares of common stock We are supplementing the prospectus dated May 23, 2007 to add certain information contained in our Quarterly Report on Form 10-Q for the quarter ended June 30, 2007.This prospectus supplement is not complete without, and may not be delivered or utilized except in connection with, the prospectus dated May 23, 2007 with respect to the securities described above, including any amendments or supplements thereto. This prospectus supplement, together with the prospectus dated May 23, 2007, relates to the resale of warrants and underlying shares of common stock issued on March 23, 2004 in connection with our private placement of 136,000 units, each consisting of a $1,000 14% senior secured note due 2011 and one warrant to purchase 100.336 shares of our common stockThis prospectus supplement should be read in conjunction with the prospectus dated May 23, 2007 that is to be delivered with this prospectus supplement.All capitalized terms used but not defined in this prospectus supplement shall have the meanings given them in the prospectus dated May 23, 2007, and all amendments and supplements thereto. Our common stock is not listed or quoted on any national securities exchange or traded on the over-the-counter bulletin board. An investment in our securities involves risks.You should carefully review the information contained under the heading “ Risk Factors” beginning on page 7 of the prospectus dated May 23, 2007 for a discussion of risks that should be considered by holders of the warrants and the common stock issuable upon exercise of the warrants. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if the prospectus dated May 23, 2007, as supplemented and amended, is truthful or complete.Any representation to the contrary is a criminal offense. The date of this prospectus supplement is August 17, 2007. Notice About Information Presented In This Prospectus Supplement § This supplement may be used to offer securities only if accompanied by the prospectus dated May 23, 2007. § Information included in our quarterly report on Form 10-Q for the quarterly period ended June 30, 2007, filed with the Securities and Exchange Commission on August 14, 2007 is included in this prospectus supplement. § This prospectus supplement provides information that supersedes, or is in addition to, information presented in the prospectus dated May 23, 2007.If there is any difference between the information presented in this prospectus supplement and the information contained in the prospectus dated May 23, 2007, you should rely on the information in this prospectus supplement. § You should rely only on the information provided in this prospectus supplement and the prospectus dated May 23, 2007.We have not authorized anyone to provide you with different information. § We do not claim the information contained in this prospectus supplement or the prospectus dated May 23, 2007 is accurate as of any date other than their respective dates. S-1 FINANCIAL INFORMATION FINANCIAL STATEMENTS GRANDE COMMUNICATIONS HOLDINGS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) December31, June 30, 2006 2007 (unaudited) Assets Current assets: Cash and cash equivalents $ 43,948 $ 32,593 Accounts receivable, net of allowance for doubtful accounts of $1,193 and $839 17,241 18,022 Prepaid expenses 1,823 2,493 Total current assets 63,012 53,108 Property, plant and equipment, net of accumulated depreciation of $261,485 and $286,779 271,939 263,296 Intangible assets, net 1,748 1,623 Debt issue costs, net 5,115 4,612 Other assets 3,227 3,479 Total assets $ 345,041 $ 326,118 Liabilities and stockholders’ equity Current liabilities: Accounts payable $ 11,981 $ 13,328 Accrued liabilities 20,436 19,130 Deferred revenue 6,546 6,980 Current portion of long term debt 9 1,916 Current portion of capital lease obligations 3,859 3,466 Total current liabilities 42,831 44,820 Deferred rent 1,268 1,254 Deferred revenue 4,551 4,244 Capital lease obligations, net of current portion 16,634 14,927 Long term debt, net of current portion 160,797 163,337 Total liabilities 226,081 228,582 Commitments and contingencies (Note 4) Stockholders’ equity: Senior series preferred stock: Series G preferred stock, $0.001 par value per share; 34,615,384 shares authorized, 34,615,330 shares issued and outstanding; liquidation preference of $135,000 35 35 Junior series preferred stock: Series A preferred stock, $0.001 par value per share; 232,617,839 shares authorized, 232,617,838 shares issued and outstanding; liquidation preference of $232,618 233 233 Series B preferred stock, $0.001 par value per share; 20,833,333 shares authorized, issued and outstanding; liquidation preference of $25,000 21 21 Series C preferred stock, $0.001 par value per share; 30,000,000 shares authorized, 17,005,191 shares issued and outstanding; liquidation preference of $20,406 17 17 Series D preferred stock, $0.001 par value per share; 115,384,615 shares authorized, 114,698,442 shares issued and outstanding; liquidation preference of $149,108 115 115 Series E preferred stock, $0.001 par value per share; 8,000,000 shares authorized, 7,999,099 shares issued and outstanding; liquidation preference of $19,998 8 8 Series F preferred stock, $0.001 par value per share; 12,307,792 shares authorized, 11,758,278 shares issued and outstanding; liquidation preference of $15,286 12 12 Series H preferred stock, $0.001 par value per share; 30,000,000 shares authorized, no shares issued and outstanding — — Common stock, $0.001 par value per share; 828,835,883 shares authorized, 13,091,140 and 13,106,140 shares issued, 12,591,140 and 12,606,140 shares outstanding, at December31, 2006 and June 30, 2007, respectively 13 13 Additional paid-in capital 508,736 509,106 Treasury stock, at cost (5 ) (5 ) Accumulated deficit (390,225 ) (412,019 ) Total stockholders’ equity 118,960 97,536 Total liabilities and stockholders’ equity $ 345,041 $ 326,118 The accompanying notes are an integral part of these condensed consolidated financial statements. S-2 Index GRANDE COMMUNICATIONS HOLDINGS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (In thousands, except per share data) Three Months Ended Six Months Ended June 30, June 30, 2006 2007 2006 2007 Operating revenues $ 47,557 $ 49,852 $ 95,192 $ 98,247 Operating expenses: Cost of revenues (excluding depreciation and amortization) 16,475 17,506 33,000 34,034 Selling, general and administrative 24,825 23,635 48,597 46,064 Depreciation and amortization 14,192 13,854 28,075 26,898 Total operating expenses 55,492 54,995 109,672 106,996 Operating loss (7,935 ) (5,143 ) (14,480 ) (8,749 ) Other income (expense): Interest income 416 272 558 705 Interest expense, net of capitalized interest (6,295 ) (6,765 ) (11,401 ) (13,434 ) Net gain on sale of assets 622 269 2,495 244 Total other income (expense) (5,257 ) (6,224 ) (8,348 ) (12,485 ) Loss before income tax expense (13,192 ) (11,367 ) (22,828 ) (21,234 ) Income tax expense — (691 ) — (560 ) Net loss $ (13,192 ) $ (12,058 ) $ (22,828 ) $ (21,794 ) Basic and diluted net loss per share $ (1.06 ) $ (0.96 ) $ (1.83 ) $ (1.73 ) Basic and diluted weighted average number of common shares outstanding 12,503 12,600 12,500 12,596 The accompanying notes are an integral part of these condensed consolidated financial statements. S-3 Index GRANDE COMMUNICATIONS HOLDINGS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In thousands) Six Months Ended June 30, 2006 2007 Cash flows from operating activities: Net loss $ (22,828 ) $ (21,794 ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation 27,937 26,773 Amortization of intangible assets 138 125 Amortization of deferred financing costs 497 503 Provision for bad debts 1,792 1,274 Accretion of debt discount 512 639 Non-cash compensation expense 88 370 Net gain on sale of assets (2,495 ) (244 ) Changes in operating assets and liabilities: Accounts receivable (439 ) (2,055 ) Prepaid expenses and other assets (267 ) (922 ) Accounts payable (823 ) 1,507 Accrued liabilities (243 ) (1,306 ) Deferred revenue (276 ) 304 Deferred rent 316 (14 ) Net cash provided by operating activities 3,909 5,160 Cash flows from investing activities: Maturities of short term investments 350 — Purchases of property, plant and equipment (15,122 ) (19,575 ) Proceeds from sale of assets and sales tax refund 3,126 1,512 Other investing activity (29 ) — Net cash used in investing activities (11,675 ) (18,063 ) Cash flows from financing activities: Net proceeds from borrowings 30,581 3,826 Payments of long-term debt (466 ) (2,118 ) Deferred financing costs (86 ) — Net borrowings (repayments) on zero-balance cash account 217 (160 ) Other financing activity 8 — Net cash provided by financing activities 30,254 1,548 Net change in cash and cash equivalents 22,488 (11,355 ) Cash and cash equivalents, beginning of period 26,719 43,948 Cash and cash equivalents, end of period $ 49,207 $ 32,593 The accompanying notes are an integral part of these condensed consolidated financial statements. S-4 Index GRANDE COMMUNICATIONS HOLDINGS, INC. AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Background and Basis of Presentation The primary business of Grande Communications Holdings, Inc. and its consolidated subsidiary, Grande Communications Networks, Inc. (collectively the “Company”) is providing residential and small and medium sized business customers in Texas with a bundled package of cable television, telephone, and broadband Internet and other services. The Company provides these services in seven markets in the state of Texas using local broadband networks that the Company constructed. In addition, the Company provides broadband transport services to medium and large enterprises and communication carriers as well as providing network services by offering telecommunications and data products to medium and large enterprises and communication carriers within the wholesale markets. The accompanying unaudited condensed consolidated financial statements of the Company have been prepared in conformity with U.S. generally accepted accounting principles (“GAAP”) for interim financial information and with the rules and regulations of the Securities and Exchange Commission (the “SEC”) that permit reduced disclosure for interim periods. Accordingly, they do not include all of the information and notes required by GAAP for complete financial statements. In the opinion of management, these condensed consolidated financial statements contain all adjustments, consisting of normal, recurring adjustments necessary for a fair presentation of the financial position of the Company as of June 30, 2006 and 2007, and for the three and six months ended June 30, 2006 and 2007. Operating results for the three and six months ended June 30, 2007 are not necessarily indicative of the results that may be expected for the year ended December31, 2007. The December31, 2006 balance sheet is derived from the audited financial statements for the year ended December31, 2006. These interim financial statements should be read in conjunction with the consolidated financial statements for the year ended December31, 2006 and notes thereto, together with management’s discussion and analysis of financial condition and results of operations contained in the Company’s Annual Report for the year ended December31, 2006 on Form 10-K filed with the SEC on March30, 2007. Preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the amounts reported in the consolidated financial statements and accompanying disclosures. These estimates are based on management’s best knowledge of current events and actions the Company may undertake in the future. Actual results may ultimately differ from these estimates. 2. Income Taxes The Company adopted the provisions of FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes-an interpretation of FASB Statement No.109” (“FIN 48”), on January1, 2007. FIN 48 clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with FASB Statement No. 109, “Accounting for Income Taxes”, and prescribes a recognition threshold and measurement process for financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. FIN 48 also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. Based on our evaluation, we have concluded that there are no significant unrecognized tax benefits requiring recognition in our financial statements. Our evaluation was performed for the tax years ended December31, 2003, 2004, 2005 and 2006, the tax years that remain subject to examination by federal jurisdiction as of June 30, 2007.The tax years that remain subject to examination by the state of Texas include the previously mentioned tax years as well as the tax year ended December 31, 2002. We may from time to time be assessed interest or penalties by major tax jurisdictions, although any such assessments historically have been minimal and immaterial to our financial results. In the event we have received an assessment for interest and/or penalties, it has been classified in the financial statements as interest expense and selling, general and administrative expense, respectively. Effective January1, 2007, the state of Texas changed its Texas franchise tax, which was based on taxable capital, to a gross margin tax resulting in income tax expense for the Company during the three and six months ended June 30, 2007.The 2006 Texas franchise tax expense is included as a component of selling, general and administrative expense in the accompanying condensed consolidated statements of operations for the three and six months ended June 30, 2006. S-5 Index 3. Long Term Debt During May and June 2007, the Company completed new financing of $3.8 million with a term of 24 months, which was utilized for the purchase of network equipment.The financing is secured by the network equipment purchased with the proceeds of the borrowing and bears interest at an effective annual rate of approximately 15.3% with monthly payments based on 4.2% multiplied by the total amounts drawn for network equipment purchases.This financing is permitted under the indenture between Grande and U.S. Bank National Association, as Indenture Trustee, dated March 23, 2004 (the “Indenture”) governing the 14% senior secured notes due 2011 (the “senior notes”). 4. Contingencies Legal Proceedings We are subject to litigation in the normal course of our business. However, there are no pending proceedings that are currently anticipated to have a material adverse effect on our business, financial condition or results of operations. Insurance The Company carries a broad range of insurance coverage, including property, business, auto liability, general liability, directors and officers, workers’ compensation and an umbrella policy. The Company has not incurred significant claims or losses on any of these insurance policies. The Company utilizes self-insurance with respect to employee medical coverage. Such self-insurance is provided in connection with a plan that includes certain stop-loss coverage on a per employee and total claims basis. The Company estimates the liability for claims based on Company experience. Additionally, the Company utilizes self-insurance for its distribution line equipment. Management believes that the risk of loss related to this equipment is not significant. 5. Subsequent Events 14% Senior Secured Notes On July 18, 2007, the Company completed a private placement offering of an additional $25 million in aggregate principal amount of 14% senior secured notes due 2011 for gross proceeds of approximately $26.0 million including a premium on issuance of $1.0 million.We expect total debt issuance costs to be approximately $0.2 million.We plan to use the proceeds for capital expenditures and working capital purposes. These additional senior notes were issued under the Indenture and are part of the same series of senior notes as those issued in March 2004 and 2006.The holders of a majority of the outstanding principal balance of the senior notes waived the covenant in the Indenture limiting additional indebtedness to allow the Company to complete this offering and we entered into a Supplemental Indenture to reflect this waiver on July 18, 2007. S-6 Index MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This management’s discussion and analysis includes “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended. We intend our forward-looking statements to be covered by the safe harbor provisions for forward-looking statements in these sections. When used in this report, the words “anticipate,” “believe,” “estimate,” “expect,” “should,” “intend,” “plan” and similar expressions as they relate to Grande Communications Holdings, Inc. or our management are intended to identify these forward-looking statements. All statements by us regarding our expected future financial position and operating results, our business strategy, our financing plans, forecasted trends relating to the markets in which we operate and similar matters are forward-looking statements. We cannot assure you that our expectations expressed or implied in these forward-looking statements will turn out to be correct. Our actual results could be materially different from our expectations because of various factors, including those discussed below and under the caption “Risk Factors—Risks Relating to Our Business” in our Annual Report on Form 10-K, filed with the SEC on March30, 2007. The following management’s discussion and analysis should be read in conjunction with our Condensed Consolidated Financial Statements and Notes thereto included herewith and with our Management’s Discussion and Analysis of Financial Condition and Results of Operation and Consolidated Financial Statements and Notes thereto for the three-year period ended December31, 2006, included in our Annual Report on Form 10-K filed with the SEC on March30, 2007. Unless we indicate otherwise, references below to “we,” “us,” “our,” “the Company” and “Grande” mean Grande Communications Holdings, Inc. and our consolidated subsidiary, Grande Communications Networks, Inc., taken as a whole. Overview Grande’s primary business is providing residential and small and medium sized business customers in Texas with a bundled package of cable television, telephone, and broadband Internet and other services. We provide these services in seven markets in the state of Texas using local broadband networks that we constructed. We refer to the homes and businesses that our network is capable of providing services to as “marketable homes passed.” As of June 30, 2007, we had the ability to market services to 340,000 distinct homes and businesses over our networks and had 139,558 residential and business customers. Our operating revenues were $47.6 million and $49.9 million for the three months ended June 30, 2006 and 2007, respectively, and $95.2 million and $98.2 million for the six months ended June 30, 2006 and 2007, respectively. Grande was founded in October 1999 and was funded with $232 million of initial equity capital to pursue a retail strategy of constructing broadband networks in order to offer bundled cable television, telephone, and broadband Internet services to customers. Operating revenues from bundled services were $36.7 million and $38.8 million for the three months ended June 30, 2006 and 2007, respectively, and $72.6 million and $76.6 million for the six months ended June 30, 2006 and 2007, respectively. We believe that an important measure of our growth potential is the number of marketable homes passed by our networks. Marketable homes passed are the number of residential and business units, such as single familyresidential homes, apartments and condominium units, passed by our networks, other than those we believe are covered by exclusive arrangements with other providers of competing services. Since 2001, we have grown our marketable homes passed through the construction of our networks. The expansion of our networks has, in turn, allowed us to pursue a retail strategy of offering bundled cable television, telephone and broadband Internet services to residential and business customers. We have derived an increasing percentage of our revenues from our bundled services and we expect this trend to continue. Because of our local networks and fixed infrastructure in the markets in which we currently operate, we believe we can continue to grow our business without incurring the significant capital investment required to launch operations in new markets. In addition, we have leveraged our retail metro network build-out with the 2003 acquisition of a long haul fiber optic network, primarily located in Texas, to allow us to provide broadband transport services to medium and large enterprises and communication carriers. Operating revenues for broadband transport services were $1.9 million and $2.3 million for the three months ended June 30, 2006 and 2007, respectively, and $4.3 million and $4.7 million for the six months ended June 30, 2006 and 2007, respectively. In July 2000, when our network construction was still in a very early stage, we acquired Thrifty Call, which had an established telephone and data network that served as the platform for the provisioning of residential telephone and broadband Internet services and that still provides network services to medium and large enterprises and communication carriers in the wholesale market. Operating revenues for network services were $9.0 million and $8.8 million for the three months ended June 30, 2006 and 2007, respectively, and $18.3 million and $16.9 million for the six months ended June 30, 2006 and 2007, respectively. S-7 Index Our network services are primarily provided using our existing infrastructure and personnel with minimal incremental operating costs and capital expenditures for maintenance. By leveraging our brand, communications infrastructure, voice and data volume, and personnel that predominantly support our core retail business and its products, we have gained efficiencies of scale by offering telecommunications and data products into the wholesale markets. We have incurred net losses for the past five years and expect to continue to incur net losses in the future. However, we had positive Adjusted EBITDA during the fiscal years 2002 through 2006 as well as for the three and six months ended June 30, 2006 and 2007. See “EBITDA/Adjusted EBITDA” below for a discussion of this non-GAAP measure of our operating performance as well as our use of Adjusted EBITDA. Our financial results depend upon many factors that significantly affect our results of operations including, without limitation: • the availability of, and our ability to obtain additional funding, if necessary, • our ability to obtain enough customers for our services to offset the costs of operating our networks, and • increasing programming and other costs. Availability of Capital As described more fully under “Liquidity and Capital Resources” below, our principal sources of capital going forward will primarily be cash on hand and cash flow from operations. If we do not continue to increase the number of customers and the average prices received for our services, cash flow from operations will be adversely effected and cash on hand will decline. Since inception, we have been funded primarily with private equity investments and the issuance of debt securities. Between February 2000 and October 2003, we completed a series of private placements of our preferred stock, raising aggregate gross proceeds of $338.2 million. The net proceeds from these private placements have been used to fund our network build-out, operations, and our acquisitions. As a result of these equity investments and our merger with ClearSource in 2002, where stock was used as consideration, we now have $509 million of total invested equity capital and a base of over 20 institutional private equity investors. Since 2004 through June 30, 2007, we have also raised net proceeds of approximately $155.0 million of senior secured debt. On March23, 2004, we raised net proceeds of approximately $124.5 million in a private placement of 136,000 units, with each unit consisting of a $1,000 principal amount of 14% senior secured note due 2011 (“senior notes”) and a warrant to purchase 100.336 shares of our common stock. The senior notes are governed by the indenture between Grande and U.S. Bank National Association, as Indenture Trustee, dated March23, 2004 (“Indenture”). We used a portion of the net proceeds from the offering to repay all amounts outstanding under our then-existing senior credit facility. That facility was terminated upon repayment. On March24, 2006, we raised net proceeds of approximately $30.5 million in a private placement of an additional $32.0 million in aggregate principal amount of 14% senior secured notes due 2011. These additional notes were issued under the Indenture. We used the proceeds for capital expenditures and working capital purposes. On July 18, 2007, the Company completed a private placement offering of an additional $25 million in aggregate principal amount of 14% senior secured notes due 2011, for gross proceeds of approximately $26.0 million including a premium on issuance of $1.0 million.We expect total debt issuance costs to be approximately $0.2 million.We plan to use the proceeds for capital expenditures and working capital purposes. These additional senior notes were issued under the Indenture and are part of the same series of senior notes as those issued in March 2004 and 2006.The holders of a majority of the outstanding principal balance of the senior notes waived the covenant in the Indenture limiting additional indebtedness to allow the Company to complete this offering and we entered into a Supplemental Indenture to reflect this waiver on July 18, 2007. During May and June 2007, we completed new financing of $3.8 million with a term of 24 months, which was utilized for the purchase of network equipment.The financing is secured by the network equipment purchased with the proceeds of the borrowing and bears interest at an effective annual rate of approximately 15.3% with monthly payments based on 4.2% multiplied by the total amounts drawn for network equipment purchases.This financing is permitted under the Indenture governing the senior notes. S-8 Index Marketable Homes Passed, Customers and Connections We report marketable homes passed as the number of residential and business units, such as single family residence homes, apartments and condominium units, passed by our networks other than those we believe are covered by exclusive arrangements with other providers of competing services. As of June 30, 2007, our networks passed 340,000 marketable homes and we had 139,558 residential and business customers. Because we deliver multiple services to our customers, we report our total number of connections for cable television, telephone and broadband Internet and other services in addition to our total number of customers. We count each cable television, telephone and broadband Internet and other service purchase as a separate connection. For example, a single customer who purchases cable television, telephone and broadband Internet service would count as three connections. Similarly, a single customer who purchases our broadband Internet service and our telephone service would count as two connections. We do not record the purchase of long distance telephone service by a local telephone customer or digital cable services by an analog cable customer as additional connections. However, we do record each purchase of an additional telephone line by a local telephone customer as an additional connection. As of June 30, 2007, we had 303,517 connections. Operating Revenues We derive our operating revenues primarily from monthly charges for the provision of cable television, telephone, and broadband Internet and other services to residential and business customers. In addition, we derive operating revenues by providing broadband transport services to medium and large enterprises and communication carriers as well as providing network services by offering telecommunications and data products to medium and large enterprises and communication carriers within the wholesale markets. These services are a single business provided over a unified network. However, since our different products and services generally involve different types of charges and in some cases different billing methods, we have presented the following information on our revenues from each major product line. Bundled services revenues—cable television, telephone, broadband Internet and other.
